          Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 In re:                                                    Chapter 11

 Seadrill Partners, LLC, et al.1                           Case No. 20-35740 (DRJ)

                  Reorganized Debtors.                     (Jointly Administered)


                 SQUIRE PATTON BOGGS (US) LLP’S APPLICATION
          FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES

            This motion seeks an order that may adversely affect you. If you oppose
            the motion, you should immediately contact the moving party to resolve
            the dispute. If you and the moving party cannot agree, you must file a
            response and send a copy to the moving party. You must file and serve
            your response within 21 days of the date this was served on you. Your
            response must state why the motion should not be granted. If you do not
            file a timely response, the relief may be granted without further notice to
            you. If you oppose the motion and have not reached an agreement, you
            must attend the hearing. Unless the parties agree otherwise, the Court may
            consider evidence at the hearing and may decide the motion at the hearing.

            Represented parties should act through their attorney


          Squire Patton Boggs (US) LLP (“Squire”) hereby files this application (the “Application”)

for allowance and payment of administrative expenses pursuant to the Fourth Amended Joint

Chapter 11 Plan of Reorganization of Seadrill Partners LLC and Its Debtor Affiliates Pursuant to

Chapter 11 of the Bankruptcy Code [Docket No. 562] (the “Plan”). In support of the Motion,

Squire respectfully states as follows:




1
  A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of the
Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of
Reorganized Debtor Seadrill Partners LLC’s principal place of business and the Reorganized Debtors’ service address
in these chapter 11 cases is Seadrill Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick
High Road, London W4 5YS, United Kingdom.
        Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 2 of 9




                                 PRELIMINARY STATEMENT

       1.        Through this Application, Squire seeks allowance and payment of its administrative

expense claim under Section 503(b) of the Bankruptcy Code and the Plan.

       2.        On May 14, 2021, the Court entered the Order (I) Approving the Disclosure

Statement, (II) Confirming the Fourth Amended Joint Chapter 11 Plan of Reorganization of

Seadrill Partners LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code,

and (III) Granting Related Relief [Docket No. 570] confirming the Plan.

       3.        On May 25, 2021, the Debtors filed the Notice of (I) Entry of Confirmation Order,

(II) Occurrence of Effective Date, and (III) Related Bar Dates [Docket No. 586], which, among

other things, stated that the Effective Date of the Plan had occurred on May 24, 2021 and notified

parties that the deadline for the filing of requests for allowance of administrative expense claims

under the Plan, other than for professional fees, was thirty (30) days from the Effective Date, or

June 23, 2021.

       4.        As of the filing of this Application, there remains an unpaid invoice for post-

petition legal services provided by Squire to the Debtors, as shown on Exhibit A. While Squire

has received indications from counsel for the Debtors that its post-petition invoice will be paid in

full, Squire files this Application out of an abundance of caution in light of the impending June 23,

2021 deadline.


                                 JURISDICTION AND VENUE

       5.        The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core proceeding

pursuant to 28 U.S.C. § 157, and this Court may enter a final order consistent with Article III of

the United States Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


                                                 2
        Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 3 of 9




       6.      The bases for the relief requested herein are sections 105(a), 503(b), and 507(a)(2)

of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rule 9013

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 9013-1 of the

Bankruptcy Local Rules for the Southern District of Texas, and the Procedures for Complex Cases

in the Southern District of Texas.

                                        BACKGROUND

       7.      After the Petition Date, Squire provided legal tax services to Debtor, Seadrill

International Limited, in connection with employment contract and work rules for Brunei,

Thailand, and Indonesia.

       8.      As of the filing of this application, the Debtors are indebted to Squire in the sum of

US $39,739.01 for post-petition legal services provided to Debtor Seadrill International Limited.

A copy of the invoice for the unpaid amounts is attached hereto as Exhibit A.

                                      BASIS FOR RELIEF

       9.      Section 503(b) of the Bankruptcy Code provides that “there shall be allowed

administrative expenses, . . . including the actual necessary costs and expenses of preserving the

estate . . . .” 11 U.S.C. § 503(b). “In bankruptcy proceedings, ‘administrative expenses’ are granted

priority over most unsecured claims.” Nabors Offshore Corp. v. Whistler Energy II, L.L.C. (In re

Whistler Energy II, L.L.C.), 931 F.3d 432, 441 (5th Cir. 2019) (citing 11 U.S.C. § 507(a)(2). To

qualify as an administrative expenses, the claim must arise from a transaction with the debtor in

possession and be beneficial to the estate. Id. at 444. This includes not just “costs without which

rehabilitation would be impossible,” but the “costs ordinarily incident to the operation of a

business.” Id. at 443 (quoting Reading Co. v. Brown, 391 U.S. 471, 483 (1968)).




                                                 3
        Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 4 of 9




       10.     There can be no question that the provision of legal services to the Debtors were

actual, necessary expenses to preserve the Debtors’ estates. First, the services provided by Squire

arose out of a post-petition transaction with the Debtors. Second, the services provided a benefit

to the Debtors’ estates as the Debtors required the tax advice to remain in compliance with

employment contract and work rules in the various jurisdictions listed above. Therefore, Squire

is entitled to payment of all outstanding sums for post-petition services as provided in the Plan.

       WHEREFORE, Squire requests allowance and payment of administrative expenses in the

total sum of $39,739.01.


Dated: June 23, 2021


                                              Respectfully submitted,


                                              SQUIRE PATTON BOGGS (US) LLP

                                              /s/ Travis A. McRoberts
                                              Travis A. McRoberts, TX 24088040
                                              2000 McKinney Avenue, Suite 1700
                                              Dallas, TX 75201
                                              Telephone: (214)758-1500
                                              Facsimile: (214)758-1500
                                              Email: travis.mcroberts@squirepb.com

                                              Maura P. McIntyre, OH 98484
                                              4900 Key Tower
                                              127 Public Square
                                              Cleveland, OH 44114
                                              Telephone: 216-479-8500
                                              Facsimile: 216-479-9790
                                              Email: maura.mcintyre@squirepb.com




                                                 4
        Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 5 of 9




                                CERTIFICATE OF SERVICE

       I certify that on June 23, 2021, I caused a copy of the foregoing document to be served by

the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District

of Texas.


                                                    /s/ Travis A. McRoberts
                                                    Travis A. McRoberts

       .
Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 6 of 9




                          EXHIBIT A

                             Invoice

                           (Attached)
             Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 7 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                   Chapter 11

    Seadrill Partners, LLC, et al.1                          Case No. 20-35740 (DRJ)

                     Reorganized Debtors.                    (Jointly Administered)

                                                             Related Docket No. ___


         ORDER GRANTING SQUIRE PATTON BOGGS (US) LLP’S APPLICATION
          FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES

             Upon consideration of Squire Patton Boggs (US) LLP’s Application for Allowance and

Payment of Administrative Expenses (the “Application”);2 by which Squire Patton Boggs (US)

LLP (“Squire”) requests allowance and payment of an administrative expense claim in the amount

of $39,739.01; and it appearing that the Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and due and adequate notice of the Application having been given under

the circumstances; and sufficient cause appearing therefore, it is hereby:

             ORDERED that Squire is hereby allowed a Chapter 11 administrative expense claim

pursuant to 11 U.S.C. § 503(b)(1) in the total amount of $39,739.01, which the Reorganized

Debtors shall pay within ten (10) days of entry of this Order; and it is further




1
  A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of the
Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of
Reorganized Debtor Seadrill Partners LLC’s principal place of business and the Reorganized Debtors’ service address
in these chapter 11 cases is Seadrill Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick
High Road, London W4 5YS, United Kingdom.

2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.
         Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 8 of 9




         ORDERED that this Court shall retain jurisdiction over any and all matters arising from or

related to the implementation or interpretation of this Order.

Dated:                 , 2021


                                              DAVID R. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




                                                2
Case 20-35740 Document 617 Filed in TXSB on 06/23/21 Page 9 of 9
